      Case 2:19-cv-00356 Document 27 Filed on 11/23/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 23, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

KERRY YOUNG JR.,                              §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-356
                                              §
RAY GUEVERA, et al.,                          §
                                              §
         Defendants.                          §

         ORDER ADOPTING MEMORANDUM & RECOMMENDATION

       Before the Court is Magistrate Judge Julie K. Hampton’s Memorandum and

Recommendation (M&R). (D.E. 16). The M&R recommends that the Court deny

Plaintiff’s Motion for Declaration for Entry of Default Judgment against Defendants

(D.E. 14) because Defendants timely filed a responsive pleading and, as such, Plaintiff is

not entitled to default judgment. (D.E. 16, p. 2); see FED. R. CIV. P. 55(a).

   The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See U.S.C. § 636(b)(1); FED R. CIV. P. 72(b); General Order No.

2002-13. Plaintiff timely filed objections to the M&R. (D.E. 18). Having carefully

reviewed the proposed findings and conclusions of the M&R, the record, the applicable

law, and having made a de novo review of the portions of the M&R to which Plaintiff’s

objections were directed, 28 U.S.C. § 636(b)(1), the court OVERRULES Petitioner’s

objections. (D.E. 18). Accordingly, the Court ADOPTS the M&R in its entirety (D.E. 16)

and Plaintiff’s Motion for Declaration for Entry of Default Judgment against Defendants

(D.E. 14) is DENIED.


1/2
      Case 2:19-cv-00356 Document 27 Filed on 11/23/20 in TXSD Page 2 of 2




       SO ORDERED.


                                          DAVID S. MORALES
                                          UNITED STATES DISTRICT JUDGE

Dated: Corpus Christi, Texas
       November 23, 2020




2/2
